Title: To James Madison from Vincent Gray (Abstract), 6 February 1805
From: Gray, Vincent
To: Madison, James


6 February 1805, Havana. “I wrote you on the Second Instant to which I will refer you. The Embargo on American Vessels was raised this day, and all those ready for Sea about Sixteen in number will depart immediately.
“The British ships in port, have been taken possession of, haul’d up to the Dock, and what British property found in the hands of the Merchants of this City, Embargoed by the Government.
“The port is now open and will Continue open for the admission of American vessels with Flour and all Kind of provisions, during the time the ports of old Spain remain Shut. The order has been promulgated but is ambiguous and very unsatisfactory.
“I shall procure a copy thereof for your Department, and have an interview with Administrador of the Customs or Intendt. General on the subject—and inform you of the result thereof.

“My Returns &c: goes by the Brig Argus A. Mosher via Newport, R. Island, and will be at hand I presume before this reaches you.”
Adds in a postscript: “British ships continue off the port.”
